DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“related art”, see fig.10, applicant’s spec., para. [0026]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Embodiment 1: Vibration Wave Motor - (Claims 1-8), figs. 1-7B-CPC H02P25/032  (2013.01); H02N2/142(2013.01);
Embodiment 2: Industrial Robot (Machine Apparatus) - fig. 8
CPC B25J9/042(2013.01)	    
Embodiment 3: Pan Head (Electronic Apparatus) - Claims 9-10, figs. 9A-9B
CPC G06T1/00(2013.01)

The species are independent or distinct because the embodiments are directed towards different control configurations in different above said CPC search areas.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakatani et al. (US 7,466,062 and Sakatani hereinafter.)
As to claim 1, A vibration wave motor comprising:
a vibrator;
a contact body to be brought into contact with the vibrator;
a shaft fixed to the contact body; and
a fixing member configured to fix the contact body and the shaft from the shaft side.
(Sakatani teaches (figs.1-24, abstract, (col. 1, lines 15-16) & (col.2, lines 56-65)) 

a vibrator 35 (see figs.1-4, (col.7, lines 1-7));
a contact body 6a, 38 (see figs.3-4, “friction contact portion…”, see (col.7, lines 1-15)) to be brought into contact with the vibrator 35;
a shaft such as a rotor plate 6 (of rotor 3, see figs.3-4) fixed to the contact body 6a, 38; and
a fixing member such as a spacer 7 configured to fix the contact body 6a, 38 and the shaft such as the rotor plate 6 from the shaft side such as the rotor body 4 (see figs.3-4, (col.7, lines 1-47)).
As to claim 7, The vibration wave motor according to claim 1, wherein through vibration of the vibrator, the contact body is rotated in a circumferential direction of the shaft, and the shaft is rotated about an axis thereof.
(Sakatani teaches (figs.1-24, abstract, (col. 1, lines 15-16) & (col.2, lines 56-65)) 
a vibration wave motor 1 (see figs.1-4, (col.5, lines 31-56)), wherein through vibration of the vibrator 35, the contact body such as contact portion 6a is rotated in a circumferential direction of the shaft such as the rotor plate 6, and the shaft such as the rotor plate 6 is rotated (see (col.7, lines 1-23) & (col.8, lines 48-53)) about an axis “O” (figs.1-4) thereof.)
As to claim 10, An electronic apparatus comprising: a member to be driven; and a vibration wave motor configured to drive the member to be driven, the vibration wave motor comprising: a vibrator; a contact body to be 
(Sakatani teaches An electronic apparatus such as a camera (fig.25, (col.5, lines 48-53)) comprising: a member such as a lens barrel 60 to be driven; and a vibration wave motor 1 configured to drive the member 60 (see fig.25) to be driven;
Sakatani teaches (figs.1-24, abstract, (col. 1, lines 15-16) & (col.2, lines 56-65)) 
a vibration wave motor 1 (see figs.1-4, (col.5, lines 31-56)) comprising:
a vibrator 35 (see figs.1-4, (col.7, lines 1-7));
a contact body 6a, 38 (see figs.3-4, “friction contact portion…”, see (col.7, lines 1-15)) to be brought into contact with the vibrator 35;
a shaft such as a rotor plate 6 (of rotor 3, see figs.3-4) fixed to the contact body 6a, 38; and
a fixing member such as a spacer 7 configured to fix the contact body 6a, 38 and the shaft such as the rotor plate 6 from the shaft side such as the rotor body 4 (see figs.3-4, (col.7, lines 1-47)).
Claim(s) 9 is rejected under 35 U.S.C. 102 (a1) as being anticipated by Hanabusa (Pub.No. US 2014/0249369 A1).
As to claim 9, A pan head apparatus comprising:
a support member configured to support an image pickup apparatus; and

a vibrator;
a contact body to be brought into contact with the vibrator; 
a shaft fixed to the contact body; and
a fixing member configured to fix the contact body and the shaft from the shaft side.

(Hanabusa teaches (figs.1-10) a pan head apparatus such as an imaging apparatus [S] (see para. [0027]; “panning or tilting”, see para. [0083]) comprising:
a support member such as a housing 1 configured to support an image pickup apparatus 53 (see fig.3, “such as CCD or CMOS to pick up an image”, see para. [0035]); and
a vibration wave motor such as the drive section 4 (figs.1-4, para. [0031], [0032], “ultrasonic motor as a drive source”, see para. [0046], & “ultrasonic vibration excited in stators 42, see para. [0047]) configured to drive the support member 1, the vibration wave motor 4 comprising:
a vibrator such as the stator 42 (Hanabusa teaches “ultrasonic vibration excited in stators 42”, see para. [0047]);
a contact body such as the main body 2 (see fig.1) to be brought into contact with the vibrator such as the stator 42; 
a shaft such as the rotor 41 fixed to the contact body 2; and

Allowable Subject-Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Sakatani et al., (Patent No. US 7,466, 062 B2) fails to teach the limitations of claims 2 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Antony M Paul/
Primary Examiner, Art Unit 2846			02/18/2022